STRALEM FUND March 22, 2012 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Stralem Fund File Nos. 811-01920; 002-34277 Ladies and Gentlemen: The Stralem Fund (the"Trust"),in accordancewith Rule 17g-1 under the InvestmentCompany Act of 1940 (the "1940 Act"),hereby provides the following in connection with the Trust's fidelity bond: 1. A copy of the current fidelity bond (the "Bond") (attached as EX99-1). 2. A copy of the resolutionsapproving the Bond, which were adopted by the Board,includinga majority of themembersthereof who are not "interested persons" (as defined by the 1940 Act) of the Trust (attached as EX99-2). Premiums have been paid through the policy period ending on March 15, 2013. Please contact the undersigned at 513-587-3406 if you have any questions concerning this filing. Very truly yours, /s/ Wade R. Bridge Wade R. Bridge Secretary
